Exhibit 10.1

 

 [ex10-1_001.jpg]

 

November 30, 2018

  

Old Ironsides Energy

10 St. James Avenue, 19th Floor

Boston, Massachussetts 02116

Attention: Scott Carson

 

Re:Membership Interest Purchase Agreement dated as of May 4, 2018 by and among
Old Ironsides Fund II-A Portfolio Holding Company, LLC, a Delaware limited
liability company, and Old Ironsides Fund II-B Portfolio Holding Company, LLC, a
Delaware limited liability company (together, the “Sellers”); and Carbon Natural
Gas Company (n/k/a Carbon Energy Corporation), a Delaware corporation (the
“Purchaser”), as amended by (i) that certain letter agreement dated July 20,
2018 (ii) that certain letter agreement dated October 15, 2018, and (iii) that
certain letter agreement dated November 6, 2018 by and among the Sellers and the
Purchaser (collectively, “Purchase Agreement”)

 

Gentlemen:

 

In accordance with Section 9.3 of the Purchase Agreement, when executed by you
below, this letter shall confirm the agreement between Sellers and Purchaser and
amend the Purchase Agreement in the following respects:

 

(1)In Section 9.1(a)(iv), the first phrase, which currently reads

 

“by the Purchaser upon written notice to Sellers given at any time on or after
November 30, 2018 (the “Purchaser’s Outside Date”);”

 

is hereby amended to read as follows:

 

“by the Purchaser upon written notice to Sellers given at any time on or after
December 31, 2018 (the “Purchaser’s Outside Date”);”

 

(2)In Section 9.1(a)(v), the first phrase, which currently reads

 

“by Sellers upon written notice to Purchaser given at any time on or after
November 30, 2018 (the “Sellers’ Outside Date”);”

 

is hereby amended to read as follows:

 

“by Sellers upon written notice to Purchaser given at any time on or after
December 31, 2018 (the “Sellers’ Outside Date”);”

  

Otherwise the Purchase Agreement shall remain in full force and effect, in
accordance with its existing terms and provisions.

 

This agreement amending the Purchase Agreement may be executed in any number of
counterparts, and each counterpart hereof shall be effective as to each party
that executes the same whether or not all parties execute the same counterpart.
If counterparts of this agreement are executed, the signature pages from various
counterparts may be combined into one composite instrument for all purposes. All
counterparts together shall constitute only one agreement, but each counterpart
shall be considered an original. This agreement may be executed and delivered by
exchange by email of PDF copies showing the signatures of the parties, and those
PDF copies showing the signatures of the parties will constitute originally
signed copies of the same agreement requiring no further execution.

 

[Signatures Page Follows]

 

1700 Broadway, Suite 1170, Denver, Colorado 80290  

Telephone 720 407 7030 Facsimile 720 407 7031

2480 Fortune Drive, Suite 300, Lexington, Kentucky 40509  

Telephone 859 299 0771 Facsimile 859 299 0772

270 Quail Court, Suite B, Santa Paula, California 93060  

Telephone 805 933 1901 Facsimile 805 933 9901

     









 

 

AGREED AND ACCEPTED as of the date first written above.

 

  SELLERS:       OLD IRONSIDES FUND II-A PORTFOLIO HOLDING COMPANY, LLC        
By: /s/ Scott Carson   Name: Scott Carson     Managing Partner

 

  OLD IRONSIDES FUND II-B PORTFOLIO HOLDING COMPANY, LLC         By: /s/ Scott
Carson   Name: Scott Carson     Managing Partner

 

  PURCHASER:       CARBON ENERGY CORPORATION (f/k/a Carbon Natural Gas Company  
      By: /s/ Patrick R. McDonald     Patrick R. McDonald,     Chief Executive
Officer

 

 

Signature Page to Amendment

 



 

 

 

